Exhibit 10.1

 

INTERNATIONAL WIRE GROUP, INC.

12 Masonic Avenue

Camden, NY 13316

December 19, 2008

 

WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL),

as Agent for and on behalf of the

Lenders referred to below

150 South Wacker Drive, Suite 2200

Chicago, Illinois 60606

 

Re: Consent to Dividends and Capital Stock Repurchases

 

Ladies and Gentlemen:

Wachovia Capital Finance Corporation (Central), successor by merger to Congress
Financial Corporation (Central), in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the parties
thereto as lenders (in such capacity, “Agent”), and the parties to the Loan
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
have previously entered into financing arrangements pursuant to which Agent and
Lenders have made and provided, and may hereafter make and provide, loans and
advances other financial accommodations to Omega Wire, Inc. (successor by merger
with Camden Wire Co., Inc., International Wire Rome Operations, Inc. and OWI
Corporation), a Delaware corporation (“Omega”), IWG Resources, LLC, a Nevada
limited liability company (“Resources”), Wire Technologies, Inc., an Indiana
corporation (“Wire Technologies”), IWG High Performance Conductors, Inc., a New
York corporation (“High Performance”), International Wire Group, Inc., a
Delaware corporation (“Parent”), IWG Wire Wynd Corporation, a Delaware
corporation (“Wire Wynd”), IWG Montgomery Wire Corporation, a Delaware
corporation (“Montgomery”), and IWG Global Wire, Inc., a Delaware corporation
(“Global Wire”; and together with Omega, Resources, Wire Technologies, High
Performance, Parent, Wire Wynd and Montgomery, each a “Borrower” and
collectively, “Borrowers”), as set forth in the Loan and Security Agreement,
dated October 20, 2004, by and among Borrowers, Agent and Lenders, as amended by
Amendment No. 1 to Loan and Security Agreement dated as of March 31, 2006,
Amendment No. 2 to Loan and Security Agreement dated as of June 28, 2006,
Amendment No. 3 to Loan and Security Agreement dated as of August 22, 2006, and
by Amendment No. 4 to Loan and Security Agreement dated as of October 26, 2007
(as the same may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”), and the other Financing
Agreements (as defined in the Loan Agreement). Capitalized terms not otherwise
defined herein shall have the respective meanings ascribed thereto in the Loan
Agreement.

Borrowers have requested that Required Lenders consent to certain dividends
(including dividend equivalent payments to Option Holders (as defined below)) by
Parent and/or Capital

 

 

 

 

 

--------------------------------------------------------------------------------



Stock repurchases by Parent; and Agent and Required Lenders are willing to
consent to the foregoing, on and subject to the terms and conditions contained
in this letter agreement (this “Agreement”).

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.         Consent to Dividend and Stock Repurchases. Borrowers have advised
Agent that (a) Parent proposes, from time to time after the effective date of
this Agreement (the “Consent Effective Date”), to (i) pay its stockholders
dividends, (ii) pay dividend equivalent payments to Persons holding options
(“Option Holders”) under the International Wire Group, Inc. 2006 Management
Stock Option Plan (as amended and restated effective April 25, 2008 and as the
same may be hereafter further amended, amended and restated or replaced) and/or
the International Wire Group, Inc. 2006 Stock Option Plan For Nonemployee
Directors (as amended and restated effective April 25, 2008 and as the same may
be hereafter further amended, amended and restated or replaced) and/or under any
other similar Capital Stock option plan that may hereafter be adopted by Parent,
whether or not such options have vested (each such transaction described in
clauses (a)(i) and (a)(ii) being herein referred to as a “Dividend”), and/or
(iii) repurchase issued and outstanding shares of its Capital Stock from one or
more holders of such shares of its Capital Stock (each such transaction, a
“Stock Repurchase”, and the shares of its Capital Stock so repurchased being
collectively referred to as the “Repurchased Shares”), and (b) Borrowers propose
that Parent shall consummate such Dividend and/or Stock Repurchase utilizing
dividends and distributions made by Borrowers (other than Parent) to Parent,
intercompany loans, the proceeds of Revolving Loans and/or other methods not
prohibited by the Loan Agreement. The Dividends and Stock Repurchases are
prohibited by Section 9.11 of the Loan Agreement (the “Applicable Section”). At
the request of Borrowers, Agent (based upon the written authorization of
Required Lenders) hereby waives the application of the Applicable Section and
any other provision of the Loan Agreement and the other Financing Agreements
that would otherwise prohibit, and hereby expressly consents on behalf of
Required Lenders, to Parent’s payment of Dividends and/or the consummation of
Stock Repurchases; provided, however, that:

(A) the sum of (x) the aggregate amount of all Dividends paid to holders of
Parent’s Capital Stock and to Option Holders and (y) the aggregate consideration
paid by Parent for all Repurchased Shares shall not exceed $20,000,000 in the
aggregate from and after the Consent Effective Date;

(B) at the time any Dividend is declared or any Stock Repurchase is made and
after giving effect to such declaration or such repurchase, as applicable, (1)
Borrowers shall have Excess Availability of not less than $30,000,000, and (2)
no Default or Event of Default shall have occurred and be continuing; and

(C) Borrowers shall deliver to Agent prior written notice of any proposed
Dividend declaration (which notice shall include the declaration date, the total
amount of Dividend to be declared and the Dividend payment date), and on the
declaration date set forth in such notice, Agent shall establish a Reserve in
the amount of the Dividend then declared, which Reserve shall

 

2

 

 

 

--------------------------------------------------------------------------------



be released by Agent at such time as such Dividend is paid by Parent (subject to
the terms of this Section 1).

2.         Conditions Precedent. This Agreement shall be effective upon the
satisfaction of each of the following conditions precedent in a manner
reasonably satisfactory to Agent:

(a)       Agent shall have received an original of this Agreement and the
Consent Fee Letter referred to below (or executed copy hereof or thereof
delivered by facsimile or “pdf” email transmission), each duly authorized,
executed and delivered by Borrowers; and

(b)       The Required Lenders shall have delivered written authorization to
Agent to execute and deliver this Agreement.

3.         Consent Fee. In consideration of the consent provided herein,
Borrowers shall pay to Agent, for the account of Lenders, the consent fee
provided for in that certain Consent Fee Letter executed among Borrowers and
Agent of even date herewith (the “Consent Fee Letter”).

4.         Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York (without giving effect to
principles of conflicts of laws).

5.         Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

6.         Counterparts. This Agreement may be executed in any number of
counterparts, all of which counterparts shall together constitute one and the
same agreement. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one counterpart hereof signed by each of the
parties hereto.

7.         Inconsistencies; Effect. To the extent that any provision of the Loan
Agreement or any Financing Agreement is inconsistent with the provisions of this
Agreement, such other provision shall be deemed to be amended in order that it
is made consistent with the provisions of this Agreement. Except as expressly
agreed herein, (a) the Loan Agreement and all of the other Financing Agreements
and all covenants, representations and warranties contained therein, are hereby
ratified and confirmed in all respects and shall remain in full force and effect
in accordance with their terms, and (b) nothing contained herein shall be deemed
a waiver, consent, amendment, modification, or supplement under or with respect
to the Loan Agreement and the other Financing Agreements.

8.         Notices. Borrowers hereby notify Agent in accordance with Section
13.3 of the Loan Agreement that, from and after the date hereof, the notice
address of the Administrative Borrower Representative or any Borrower or
Guarantor for purposes of the Loan Agreement and the other Financing Agreements
shall be the following:

International Wire Group, Inc.

12 Masonic Avenue

Camden, NY 13316

 

 

3

 

 

 

--------------------------------------------------------------------------------



Attention: Chief Financial Officer

Telephone No.: 315-245-3800

Telecopy No.: 315-245-3124

with a courtesy (and not obligatory) copy to:

Weil, Gotshal & Manges LLP

200 Crescent Court, Suite 300

Dallas, TX 75201-6950

Attn: Kelly M. Dybala

Telephone No.: (214) 746-7700

Telecopy No.: (214) 746-7777

[SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

--------------------------------------------------------------------------------



Very truly yours,

 

 





By:

 /s/  Rodney D. Kent 

Name:

 Rodney D. Kent 

Title:

 CEO




 

 

OMEGA WIRE, INC.

IWG RESOURCES, LLC

WIRE TECHNOLOGIES, INC.

IWG HIGH PERFORMANCE CONDUCTORS, INC.

IWG WIRE WYND CORPORATION

IWG MONTGOMERY WIRE CORPORATION

IWG GLOBAL WIRE, INC.

 





By:

  /s/  Rodney D. Kent

Name:

 Rodney D. Kent 

Title:

 CEO

  of each




 

 

AGREED:

 

WACHOVIA CAPITAL FINANCE CORPORATION

(CENTRAL), as Agent, on behalf of Required Lenders

 

By:

  /s/ Barry Felker

 

Title:

Vice President

 
 
 
 
 
 
 
 
 
 
 
 

 

 

Consent Signature Page (IWG)

 

 

 

 